DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.
Claims 1-10 have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite “a seat proximity sensor that generates a seat proximity signal indicating a distance between the first vehicle seat and one of an object and an occupant of the second vehicle seat.”  The phrasing of this limitation is unclear.  It would appear that Applicant intends to claim a distance between the seat and an object or an occupant of the second seat, as “a distance” would refer to a single value.  The distance being described by the original claim is imprecise and unclear.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szawarski et al. (US 2018/0297489) (“Szawarski”).  Szawarski discloses a vehicle seat positioning system in a vehicle, the system comprising: a first vehicle seat (fig. 1: 14) in the vehicle; a second vehicle seat (fig. 1: 18) in the vehicle; a seat occupancy sensor that generates a signal indicating the presence or absence of an occupant in each of the first vehicle seat (fig. 1: 22) and the second vehicle seat (paragraph 0044); a seat proximity sensor (fig. 1: 26) that generates a seat proximity signal indicating a distance between the first vehicle seat and one of an object or an occupant of the second vehicle seat; and a vehicle seat position controller (fig. 1: 46) configured to command the first vehicle seat to move away from the second vehicle seat in response to a signal from the seat occupancy sensor indicating absence of an occupant in the first vehicle seat and the presence of an occupant in the second vehicle seat and a signal from the seat proximity sensor indicating a distance between the first vehicle seat and the one of the object and the occupant of the second vehicle seat is less than a predetermined threshold distance (paragraphs 0020 and 0045: “For example, the seat position routine 106 may slide the front seating assembly 14 in a forward direction when feedback from the vehicle control modules 90 indicates that the front seating assembly 14 is unoccupied and a cargo item has .
As concerns claim 2, Szawarski discloses wherein the first vehicle seat is positioned forward of the second vehicle seat in the vehicle (fig. 1).
As concerns claim 3, Szawaski discloses wherein the vehicle seat position controller is configured to command the first vehicle seat to move in a forward direction in response to a signal from the seat occupancy sensor indicating an absence of an occupant in the first vehicle seat and the presence of an occupant in the second vehicle seat and a signal from the seat proximity sensor indicating a distance between the first vehicle seat and the one of the object and the occupant of the second vehicle seat is less than a predetermined threshold distance (as discussed in paragraphs 0020 and 0045, indicating a distance between the first vehicle seat and occupant of the second vehicle seat is less that the predetermined threshold distance being “the front seating assembly is in a position rearward of the forward-most position”). 
As concerns claim 4, Szawaski discloses wherein the vehicle seat position controller is configured to command the first vehicle seat to move away from the second seat until the signal from the seat proximity sensor indicates a distance between the first vehicle seat and the one of the object and the occupant of the second vehicle seat is greater than a predetermined threshold distance (as discussed in paragraph 0045). 
As concerns claims 6-9, Szawarski discloses the method of positioning a vehicle seat as the process and function discussed in claims 1-4.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yetukuri et al. (US 2020/0171979) (“Yetukuri”).  Yetukuri discloses a first vehicle seat (figs. 1A, 4A: 301) in the vehicle; a second vehicle seat (fig. 1A: 302 or fig. 4A: 303) in the vehicle; a seat occupancy sensor (figs. 1A, 4A: 44, 54) that generates a signal indicating the presence or absence of an occupant in each of the first vehicle seat and the second vehicle seat; a seat proximity sensor (figs. 1A, 4A: 50) that generates a seat proximity signal indicating a distance between the first vehicle seat and one of an object (figs. 1A, 4A: 48) and an occupant (figs. 1A, 4A: 56) of the second vehicle seat; and a vehicle seat position controller configured to command the first vehicle seat to move away from the second vehicle seat in response to a signal from the seat occupancy sensor indicating absence of an occupant in the first vehicle seat and the presence of an occupant in the second vehicle seat and a signal from the seat proximity sensor indicating a distance between the first vehicle seat and the one of the object and the occupant of the second vehicle seat is less than a predetermined threshold distance (paragraphs 0035, 0044 and 0046 discuss using the occupancy sensors to determine occupancy of a seat and the proximity of an object, seat or other occupant in the vehicle and prioritizing movement of the unoccupied seat out of the movement path by forward/backward movement, folding, pivoting or rotating of the unoccupied seat.  As such, the controller is considered to be configured to detect a first unoccupied seat, a distance between the seat and an object or occupant, and move the unoccupied seat away from the detected object or occupant to a predetermined threshold preventing collision). 
As concerns claim 2, Yetukuri discloses wherein the first vehicle seat is positioned forward of the second vehicle seat in the vehicle (fig. 4A).
As concerns claim 3, Yetukuri discloses wherein the vehicle seat position controller is configured to command the first vehicle seat to move in a forward direction in response to a signal from the seat occupancy sensor indicating an absence of an occupant in the first vehicle seat and the presence of an occupant in the second vehicle seat and a signal 
As concerns claim 4, Yetukuri discloses wherein the vehicle seat position controller is configured to command the first vehicle seat to move away from the second seat until the signal from the seat proximity sensor indicates a distance between the first vehicle seat and the one of the object and the occupant of the second vehicle seat is greater than a predetermined threshold distance (the controller moves the seat to a position where the distance is greater than a detected collision distance).
As concerns claim 5, Yetukuri discloses wherein the first vehicle seat is positioned laterally within the vehicle relative to the second vehicle seat (fig. 1A).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yetukuri.  Yetukuri does not expressly teach the method steps of claims 6-10.  However, as discussed above, these steps are considered normal and logical processes used by the seating assembly and controller of claims 5-10 in the course of performing the functions disclosed during typical use of the seating assembly. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636